Citation Nr: 0302662	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  94-08 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

What evaluation is warranted for left knee tendonitis with 
synovial cyst from March 16, 1992?


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel



INTRODUCTION

The veteran had active service from April 1978 to March 1984 
and from January 1986 to March 1992.

This case came to the Board of Veterans' Appeals (Board) from 
an April 1993 decision by the Seattle, Washington, Regional 
Office (RO).  In October 1996, May 1998, and July 2000, the 
Board remanded the case for further development of the 
evidence.  During the course of the appeal, the veteran moved 
to Detroit, and the case was transferred to that RO.


FINDINGS OF FACT

1.  From July 14, 1992 to August 17, 1992, the veteran's left 
knee disorder was manifested by a limitation of extension to 
15 degrees.

2.  Between March 16, 1992 to July 13, 1992, and from August 
18, 1992 to the present. the veteran's left knee has been 
manifested by full extension, and by flexion greater than 60 
degrees.


CONCLUSION OF LAW

The schedular criteria for a 20 percent evaluation for a 
limitation of left knee motion from July 14 to August 17, 
1992 have been met.  For the periods from March 16, 1992 to 
July 13, 1992, and from August 18, 11992 to the present the 
schedular criteria for a compensable evaluation have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5260, and 
5261 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA), which prescribes VA duties to 
advise a claimant of the evidence needed to substantiate a 
claim, and to help a claimant obtain that evidence, was 
enacted during to this appeal.  VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, 
and VA duties pursuant thereto are codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326.

The April 1993 RO decision granted service connection for 
left knee tendonitis and determined that, since there was no 
limitation of motion or instability, a compensable evaluation 
was not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5024, 
5257, 5260, 5261.  An August 1993 Statement of the Case 
explained the applicable law, and its application to the 
evidence.  Supplemental Statements of the Case (SSOC), issued 
in April and May 1996, February 1998, November 1999, and 
August 2002, further explained shortcomings in the veteran's 
claim.  The 2002 SSOC explained VCAA citing specifically to 
38 C.F.R. § 3.159 and detailing the actions to be taken by VA 
and the appellant respectively.  The evidence of record 
includes the veteran's service medical records, VA treatment 
records and examination reports, and statements and written 
argument from the veteran and his representatives.  In a 
January 2002 letter, the RO asked the veteran for information 
regarding the impact on his employment by his left knee 
disorder, but he failed to respond to the letter.  Finally, 
in a December 2002 letter, the RO advised the veteran that 
his case was being sent to the Board, and invited him to 
submit any additional evidence he had directly to the Board, 
but no response has been received.

Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, and 
finds that all available probative evidence has been obtained 
and is of record.  Since there is no probative evidence not 
of record, it is not possible for VA to notify the veteran of 
evidence he should obtain and evidence VA would obtain, and 
any failure to provide such a pro forma notice could not 
constitute more than harmless error.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In sum, the Board finds 
that VA has complied with the notice and duty-to-assist 
provisions of VCAA, and turns now to the merits of the claim.

In this case, the Board is not concerned with service 
connection, as that has already been established; it is the 
level of disability that is of concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Still, each disability must be viewed 
in relation to its history, so examination reports and 
treatment records dating back to the date of the claim are 
considered.  38 C.F.R. § 4.1.  The history of disability is 
even more important where, as here, the veteran disagrees 
with the initial evaluation assigned upon the grant of 
service connection.  In such a case, separate ratings can be 
assigned for separate periods of time, based on the levels of 
disability manifested during each separate period of time, 
from the effective date of service connection.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  The VA Schedule for 
Rating Disabilities identifies various disabilities by 
separate diagnostic codes.  Within diagnostic codes specific 
ratings are determined by the application of criteria that 
are based on the average impairment of earning capacity 
caused by the rated disability, and those specific ratings 
are generally considered adequate to compensate for 
considerable loss of working time due to exacerbations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2002).  When 
there is a question as to which of two evaluations should be 
assigned, the higher evaluation is assigned if the disability 
picture more nearly approximates the criteria for that 
evaluation; otherwise, the lower evaluation is assigned.  38 
C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability to perform the ordinary working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  Functional loss, weakness, and pain on motion 
are all symptoms which must be considered.  The assignment of 
an accurate evaluation requires an assessment of anatomical 
damage and functional loss with respect to the foregoing 
elements.  Functional loss may be due to anatomical damage 
manifested by deformity, by the absence of necessary bones, 
muscles, or associated structures, by adhesions, by defective 
innervation, or by other pathology.  Functional loss may also 
be due to pain, but complaints of pain must be supported by 
adequate evidence of pathology and by the visible behavior of 
the claimant.  See, generally, DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. § 4.40.  As regards the joints, the 
factors of disability reside in reductions of their normal 
excursion of movement in different planes and, in rating 
disability of the joints, consideration must be given to 
demonstrated range of motion, pain on motion, excess 
fatigability, weakened motion, lack of coordination, and 
swelling, deformity, and atrophy from disuse.  DeLuca; 
38 C.F.R. § 4.45.

Turning now to the evidence of record, the veteran's service 
medical records show that, after a blow to the left leg in 
January 1981, he developed, by April, a one centimeter nodule 
at the anterior aspect of the left thigh just above the knee.  
He complained of pain, but there was no limitation of motion 
or instability.  X rays were normal.  Doctors opined that the 
nodule was a calcified hematoma or fat necrosis, but that it 
was only in subcutaneous tissue.

In September 1981, the veteran gave a history of a left 
Baker's cyst as a child, and complained of current left knee 
pain.  The posterior aspect of the knee was swollen, and the 
examiner said a Baker's cyst could not be ruled out.

In January 1992, the veteran reported that he had slipped, 
fallen and injured his left knee two weeks earlier.  There 
was no effusion but there was localized swelling near the 
anterior tibial plateau that was tender and fluctuant.  There 
was no evidence of ligamentous or meniscal injury, and the 
diagnosis was probable contusion.  He did not report a knee 
disorder at a separation examination later that month, and 
none was found by clinical evaluation.

At a June 1992 VA examination, the veteran reported a 
"knot" at the posterior left knee since falling in January 
1992, and complained of pain and intermittent instability.  
Examination revealed the reported a bulging posterior 
"knot" which was tender to palpation, but the knee was not 
otherwise swollen or tender.  Range of motion was from 0 to 
95 degrees.  There was no crepitus or instability.  X rays 
were normal.

VA outpatient treatment records, dated between July 1992 and 
January 1993, noted a cyst, variously described as a 
popliteal, synovial, or semimembranous cyst, at the medial 
aspect of the veteran's left knee that was tender to 
palpation.  A July 1992 record noted that extension of the 
left leg was limited to 15 degrees (i.e. Range of motion was 
from 15 to 140 degrees.)  Conservative treatment with 
physical therapy did not resolve the cyst, but steroid 
injections did.  By August 1992, left knee motion was 
described as good.
 
At a March 1993 VA examination the veteran reported that he 
was unemployed due to disability.  He walked with a cane and 
favored his left leg.  He said that steroid injections had 
reduced the "knot" previously noted at the left knee.  The 
examiner said that the veteran complained of "such 
tenderness which[,] if truly present[,] would indicate that 
he has tendinitis."  He was not taking any medication, and 
the examiner said that, if he did have tendonitis, anti-
inflammatory agents and the application of heat would resolve 
it.  However, the range of motion was normal, without 
crepitus, and there was no instability.

In a July 1993 VA outpatient treatment record, the veteran 
reported that he quit working in March 1993 due to left knee 
pain.  A November 1993 record noted that he had not worked 
since March 1993, that the mass was much reduced, that he 
wanted to return to work, and that he would be released to 
work January 1, 1994.

At a September 1995 VA examination, the veteran reported some 
left knee pain.  On examination, the knee appeared entirely 
normal.  The veteran's gait was normal, but he complained of 
tenderness to palpation of the medial aspect.  There was no 
swelling or effusion; ligaments were stable and strong.  
Range of motion was from 0 to 135 degrees.  X rays were 
normal and the diagnosis was normal left knee.

At a March 1996 VA examination of his left knee, the veteran 
complained of recurrent swelling.  On examination, he 
complained of tenderness of the medial aspect of the knee, 
but there was no swelling, or evidence of a cyst, currently.  
There was no evidence of ligamentous or meniscal injury, and 
range of motion was from 0 to 140 degrees.  There was good 
muscle tone, and no quadriceps atrophy.  X rays were normal 
and the diagnosis was normal left knee.

At an October 1998 VA examination, there was no cyst or 
swelling, and the left knee appeared normal.  The veteran 
said he sometimes felt that there was a cyst in his knee, but 
he did not report pain or instability.  There was no 
tenderness to palpation of the knee or to compression of the 
patella.  Ligaments were stable and the range of motion was 
from 0 to 140 degrees.  The diagnosis was normal left knee 
without residuals of injury.  The examiner noted that the 
veteran was working as a police officer.  The examiner 
further found no evidence of residuals of trauma or 
impairment of function.  There was no limitation of activity 
imposed by the left knee, and there was no evidence of 
weakened movement, incoordination or fatigability.

VA examinations have shown that the veteran's left knee has 
been normal since, at least, 1995, but records prior thereto 
suggest that some sort of left knee disorder interfered with 
employment from March through December 1993.  Pursuant to the 
Fenderson doctrine, a compensable evaluation possible is 
assignable for that period of time in 1993, so the July 2000 
Board decision remanded the case with direction to the RO to 
develop evidence, including medical evidence, regarding the 
veteran's 1993 unemployment.

In a January 2002 letter, the RO asked the veteran for 
information regarding his 1993 unemployment due to his left 
knee disorder, but he failed to respond.

During a March 2002 VA examination the veteran denied any 
complaints pertaining to his lower extremities. 

Pursuant to the July 2000 Board decision, a VA physician was 
asked to review the evidence of record and identify any 
period of time during which the veteran's left knee disorder 
kept him from working.  In an August 2002 letter, the VA 
physician reported that he had examined the appellant several 
times since 1995, and the veteran was working at the time of 
each examination.  The doctor was unable to give an opinion 
about the cause of the veteran's 1993 unemployment.

In this case, the Board is presented with an enigma.  First, 
there is the matter of the peripatetic "cyst."  In January 
1992, there was a fluctuant swelling near the anterior tibial 
plateau; in June 1992, there was a "knot" at the posterior 
left knee; in July 1992 to January 1993 VA outpatient 
treatment records, there was a cyst at the medial aspect of 
the left knee.  Neither examination reports nor treatment 
records noted the itinerant aspect of the "cyst" if that is 
what it was.  There is a dearth of VA treatment records 
regarding a cyst of the left knee, but those available 
suggest that steroid therapy was employed in 1992 and that, 
by the time of the March 1993 VA examination, the cyst had 
resolved, and the examiner noted diminished pigmentation at 
the injection site.  Moreover, a November 1993 VA record 
noted that "the mass is now much reduced," and that there 
was diminished pigmentation at the injection site.  It is 
possible that there may have been four cysts:  one at the 
anterior aspect of the knee that resolved spontaneously, one 
at the posterior aspect that also resolved spontaneously, one 
at the medial aspect that resolved after steroid therapy, and 
one at some unknown location that resolved after additional 
steroid therapy.

Next, there is the matter of a brief and questionable period 
of limitation of motion of the left knee.  In June 1992, left 
knee range of motion was from 0 to 95 degrees; in July 1992, 
there was 15 degree loss of full extension.  By August 1992, 
however, left knee motion is described as good.   Thus, it 
appears that there was limitation of flexion in June 1992 and 
limitation of extension in July 1992 which recovered to at 
least noncompensable levels by August 1992.  Thus, except for 
those two occasions, for which there is no real explanation, 
there is no evidence of any chronic disability caused by a 
limitation of motion.

Finally, there is the matter of the veteran's unemployment 
during that period in 1993.  At the March 1993 VA 
examination, he reported that he was not working but, except 
for reported pain which the examiner said, with some 
skepticism, could be due to tendonitis, the knee was normal.  
In the July 1993 treatment record, the veteran said he had 
not worked since March 1993 due to a left knee disorder; in 
the November 1993 VA treatment record, the doctor said the 
veteran would be "released" to return to work on January 1, 
1994.  The use of the word "released" suggests that he was 
not then working due to some disability.  Notably, however, 
the nature of which is entirely unclear, that was being 
managed by VA health care providers.  Significantly, in 2002 
when asked about his 1993 employment, or lack thereof, the 
veteran did not respond.

If the veteran had tendonitis from March to December 1993, 
which seems unlikely since it was only suggested, and then 
with some skepticism, at the March 1993 VA examination, it 
would be rated, pursuant to Diagnostic Code 5024 
(tenosynovitis) on the basis of limitation of motion of the 
leg.  See DC 5060 (limitation of flexion of the leg) and DC 
5261 (limitation of extension of the leg).  Range of motion 
of the left knee was, however, normal at the March 1993 
examination.  Neither the July nor the November 1993 VA 
outpatient treatment records suggested otherwise.  If the 
veteran had a cyst that caused a disability that precluded 
employment evidence of that fact is not of record.  

Nevertheless, after resolving reasonable doubt in the 
veteran's favor, the Board finds that under the Fenderson 
doctrine that a 20 percent evaluation is warranted for the 
left knee from July 14, 1992, the date of the VA finding of a 
limitation of extension to 15 degree, to August 17, 1992, the 
day prior to the date that knee motion was found to be good.  
This rating is assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2002).  A higher rating is not warranted given the 
absence of any evidence showing a limitation of extension to 
20 degrees.  

For all other periods, i.e., the term from March 16, 1992, to 
July 13,m 1992, and the term from August 18, 1992 to the 
present, a noncompensable evaluation is in order in the 
absence of any compensable limitation of motion under either 
Diagnostic Code 5260 or 5261.




ORDER

A 20 percent evaluation is granted effective from July 14 
through August 17, 1992, subject to the laws and regulations 
governing the award of monetary benefits.  

For the period from March 16, 1992 to July 13, 1992, and for 
the period from August 18, 1992 to the present a compensable 
evaluation is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

